Judge Breck
delivered the opinion of the Court.
Sennett, in an action of trespass, recovered judgment against the plaintiffs in error. The history of the trial of the cause was preserved in a bill of exceptions, taken by the defendants below, upon the .refusal of the Court to grant them a new trial.
Me Clung cp Taylor for plaintiffs: Hord for defendant.
By the statute of 1839, juries have the right to assess separate damages against each defendant in trespass, and in such ease the judgment shall be several aga’st each defendant for the damages assessed, and a joint judgm’t for costs against all against whom damages are assessed.
The jury, it appears, returned into Court with separate verdicts against each of the defendants, there being five in number. These verdicts the Court refused to receive, and ordered the jury' to retire to their rooms and find a general verdict.
The jury accordingly retired and afterwards returned with a general or joint verdict against all the defendants, upon which judgment was rendered.
To this action of the Court, in relation to the jury and their verdicts, the defendants below, at the time excepted, and their counsel now urge to this Court that the proceeding was irregular and erroneous.
The act of 1839, (3 Stat. Law, 573,) expressly recognizes the right or province of the jury, to.assess several damages against the several defendants in actions of trespass, and then provides that when the jury find several damages, the judgment shall be in favor of the plaintiff against each defendant, for the several damages, and a joint judgment for costs.
What the verdicts were in this case, does not appear, nor do we deem it material, The finding separate verdicts was, in effect, assessing several damages, so far as the verdicts were against the defendants.
The verdicts should have been received by the Court, and the refusal to receive them, with the unqualified direction to find a general verdict, was an unauthorized con. trol by the Court of the action of the jury, and, as we think, clearly erroneous.
Other errors are suggested, which we deem unnecessary to notice.
Judgment reversed and cause remanded for further proceedings.